Exhibit 10.4 AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1.CONTRACT ID CODE PAGE OF PAGES 1 2 2.AMENDMENT/MODIFICATION NO. 3.EFFECTIVE DATE See Block 16C 4.REQUISITION/PURCHASE REQ. NO. 5.PROJECT NO. (If applicable) 6.ISSUED BYCODE ASPR-BARDA 7.ADMINISTERED BY (If other than Item 6)CODE ASPR-BARDA ASPR-BARDA200 Independence Ave., S.W.Room 640-GWashington DC20201 ASPR-BARDA200 Independence Ave., S.W.Room 638-GWashington DC20201 8.NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code) (X) 9A.AMENDMENT OF SOLICITATION NO. ACHAOGEN, INC. 1361331ACHAOGEN, INC.7940801957 9B.DATED (SEE ITEM 11) X 10A.MODIFICATION OF CONTRACT/ORDER NO.
